          Case 1:19-cr-00602-RA Document 30 Filed 08/25/20 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      August 25, 2020

BY ECF

The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:      United States v. Michael Hild,
                19 Cr. 602 (RA)

Dear Judge Abrams:

        The Government and counsel for defendant Michael Hild jointly and respectfully write in
advance of the April 12, 2021 trial in this matter to propose an agreed-upon schedule governing
pre-trial matters. The parties respectfully request that the Court adopt the following proposed
schedule:

             1. Pre-trial motions due by November 16, 2020;

             2. Responses to pre-trial motions due by December 4, 2020;

             3. Replies to pre-trial motions due by December 11, 2020;

             4. Expert disclosure by all parties and defense notice of any advice of counsel defense
                or intent to rely on privileged material due by February 15, 2021;

             5. The Government’s 404(b) notice due by March 1, 2021;

             6. The Government’s witness list and exhibit list due by March 8, 2021;

             7. Motions in limine, requests to charge, and voir dire due by March 11, 2021
                (previously set by the Court);

             8. The Court notes that the Government intends to voluntarily produce Giglio and
                3500 material by March 15, 2021, subject to an agreement in principle to
                reasonable authenticity and/or business records stipulations;
           Case 1:19-cr-00602-RA Document 30 Filed 08/25/20 Page 2 of 2

                                                                                               Page 2


           9. Defendant shall produce all Rule 16 material in his possession and all Rule 17(c)
              material in his possession that he may seek to offer or otherwise use at trial;

           10. Responses to motions in limine due by March 18, 2021 (previously set by the
               Court);

           11. Replies to motions in limine due by March 25, 2021 (previously set by the Court);

           12. Defendant shall produce witness list, exhibit list (including (a) non-impeachment
               exhibits to be offered through Government witnesses or otherwise during the
               Government’s case in chief and (b) any exhibits to be offered in the defense case),
               and Rule 26.2 materials by April 7, 2021.

        The parties may file additional motions in limine after the dates set forth herein if additional
bases for such motions arise subsequent to the respective due dates. In the event that the April 12,
2021 trial date is adjourned, this schedule will be stayed pending the Court’s issuance of a revised
pretrial schedule.


                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney


                                           by:     /s
                                                 Jordan Estes/Scott Hartman
                                                 Assistant United States Attorneys
                                                 (212) 637-2543/2357

cc: Counsel of Record (by ECF)
